      Case 2:19-cv-00147-BSM-JTK Document 44 Filed 06/02/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

TRAVIS MANNING
ADC #144583                                                              PLAINTIFF

v.                         CASE NO. 2:19-CV-00147-BSM-JTK

MARSHALL DALE REED, et al.                                            DEFENDANTS


                                       ORDER

      After de novo review of the record, including Travis Manning’s objections, United

States Magistrate Judge Jerome Kearney’s partial recommended disposition [Doc. No. 27]

is adopted. Manning’s deprivation of property, denial of access to the courts, false

imprisonment, excessive confinement, retaliation, unconstitutional conditions, and

negligence claims are dismissed without prejudice. Marshall Reed, Jeremy Andrews,

Roosevelt Barden, Angelia Jenkins, Raymond Naylor, Wendy Kelley, and John Does are

dismissed without prejudice. Manning may proceed on his excessive force, assault, and

battery claims against Morieon Kelly, Fidel Cobb, and Jeffery Deen.

      IT IS SO ORDERED this 2nd day of June, 2020.



                                               _______________________________
                                               UNITED STATES DISTRICT JUDGE




                                           1
